United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-51409
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

DAWN MARIE COBB, KENNETH RYAN HAMANN

                     Defendants - Appellants

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:04-CR-141-2
                       --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     A jury found that Dawn Marie Cobb and Kenneth Ryan Hamann,

aided and abetted by each other, possessed equipment, chemicals,

products and materials used to manufacture methamphetamine and

opened, used, and maintained a place for the purpose of

manufacturing, distributing, and using methamphetamine.       A jury

also found that Harmann attempted to manufacture methamphetamine.

Both Cobb and Harmann challenge the sufficiency of the evidence

supporting their convictions, having adequately preserved their


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51409
                                -2-

challenge in district court.   See United States v. Resio-Trejo,

45 F.3d 907, 911 n.6 (5th Cir. 1995)

     Viewing the evidence produced at trial in the light most

favorable to the verdict, a reasonable trier of fact could have

found that the evidence established beyond a reasonable doubt

Cobb’s and Hamann’s guilt as to each of the charged offenses.

See United States v. Villarreal, 324 F.3d 319, 322 (5th Cir.

2003).   Accordingly, the judgment of the district court is

AFFIRMED.